59121: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59121


Short Caption:STATE VS. CANTSEE (JARVIS)Classification:Criminal Appeal - Other - Suppression


Lower Court Case(s):Washoe Co. - Second Judicial District - CR110894Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:09/18/2013 at 10:00 AMOral Argument Location:Carson City


Submission Date:09/18/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						


RespondentJarvis Deer CantseeChristopher P. Frey
							(Washoe County Public Defender)
						



14-10521: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/01/2011Filing FeeAppeal Filing fee waived. Criminal.


09/01/2011Notice of Appeal DocumentsFiled Notice of Appeal. Filed certified copy of notice of appeal.11-26795




09/02/2011Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 8/30/11. Court Reporter: Randi Walker.  Filed in district court on: Not filed in district court.11-26893




09/06/2011Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress.11-26914




09/12/2011Order/ProceduralFiled Order Re:  Entry of Written Order.  District Court Order due:  20 days.11-27578




09/29/2011Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress.11-29798




09/30/2011Notice of Appeal DocumentsFiled Notice of Appeal from Grant of Motion to Suppress.11-29943




10/11/2011Order/ProceduralFiled Order. Because this court has received a copy of the order granting the motion to suppress, we vacate the portion of our September 12, 2011, order directing the district court clerk to transmit a copy of the order to this court. Appellant: Points and Authorities due: 10 days. Respondent shall have 10 days thereafter to file opposing points and authorities.11-31204




10/21/2011BriefFiled Brief in Support of Good Cause for Appeal.11-32552




10/21/2011AppendixFiled State's Appendix.11-32553




10/26/2011MotionFiled Motion to Transmit.11-33008




10/31/2011MotionFiled Motion for Extension of Time to File Opposing Points and Authorities and Opposition to Motion to Transmit.11-33435




11/02/2011Order/ProceduralFiled Order Granting Motions for Extensions of Time.  Respondent's Opposing Points and Authorities due:  November 30, 2011.  Respondent's Opposition to Appellant's Motion to Transmit due:  November 7, 2011.11-33820




11/08/2011MotionFiled Response to Motion to Transmit.11-34319




11/15/2011Order/ProceduralFiled Order Denying Motion.  We deny the motion to transmit.11-35168




11/23/2011MotionFiled Motion for Extension of Time to File Opposing Points and Authorities.11-36264




11/29/2011Order/ProceduralFiled Order Granting Motion. Respondent: Opposing Points and Authorities due: December 20, 2011.11-36636




12/21/2011BriefFiled Respondent's Brief in Opposition to Good Cause for Appeal.11-39276




07/18/2012Order/ProceduralFiled Order Directing Full Briefing. Opening brief due: 30 days. Fn1[Counsel need not file a new appendix and may utilize the appendix previously filed in this court.]12-22735




08/16/2012BriefFiled Appellant's Opening Brief.12-25885




09/11/2012MotionFiled Stipulation to Extend Time to File Answering Brief.12-28663




09/11/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief due October 17, 2012.12-28665




10/18/2012BriefFiled Answering Brief.12-33060




11/20/2012MotionFiled Motion for Enlargement of Time. (Reply brief)12-36746




11/20/2012Notice/OutgoingIssued Notice Motion Approved. Reply brief due: December 19, 2012.12-36748




12/20/2012BriefFiled Appellant's Reply Brief.12-40268




12/20/2012Case Status UpdateBriefing Completed/To Screening.


06/25/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-18692




07/17/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Wednesday, September 18, 2013, @ 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-21014




09/06/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-26294




09/18/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel.  NNP13-JH/RP/MC.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Parraguirre/Cherry. Author: Hardesty, J. Majority: Haresty/Parraguirre. Cherry, J., dissenting. 130 Nev. Adv. Opn. No. 24. NNP1314-10521




04/28/2014RemittiturIssued Remittitur.14-13649




04/28/2014Case Status UpdateRemittitur Issued/Case Closed


05/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2014.14-13649




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)